’- 84;
                                             r/

        OFFICE      OF THE   ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




Hon. W. A. Darir, K. 0.
state   negirtrar
Stat0 board ot Realth
Aurtln, Torar
Dear 251rs




                Vlraee adrlre me
        r0und1~     b00t




                                         ug sxpenaeslnour-
                                         and oprratloaof




of Xealth,  there appearr a dlrlslon   styled *BQrom of Vital
Ststistlo8,a under uhloh VadOU8 ralart item8        are provided.
R d lXpll80 1tem8, other t!I8Sl for 88hriO8,    et0 tboro provid-
ad, but at the end of the approprlatloo      for the Department
OS Rmlth, appearVetiOU8 ltomr arailablo for expense8 of
the Witlr8 D@Qatkaent Of Ha8lth.
Bon. U. A. Da-la, Pago 8.



             The Oeneral Rider   to the Departmental Appropriation
Bill   ~rOVid.8:

              l(b) The appropriation8herein provided
       ir.   to b r OOIl8trU~da8 the Wrimm 8~8 to b.
       lppmprlatbd  to and for the seiorel ptarpoaes
       named herein, aad th e aWUXIt8 lM intended to
       oover aed 8hall oover th8 lntlre OOst Of the
       rerpootita it088 and the same rhall not be aup-
       plomented from any other 8ouMe;   and, exoapt aa
       otherwire prodded, a0 other erpendlturer shall
       be made, nor shall any other obllgationr bo ln-
       ourr8d by any departash   of thir State, ...-

             *lUO@pt a8 OthOrWlee provided, ihoneler,
       by Vtiua Of the prOti8iOn8 Of thi8 AOt, lta8
       am to be paid out oi fee8,   noelpts,   opeolal
       fund8 or other fund8 ltallable iOr \I80by a do-
       partmoot It 10 tho lntentlon of tho Leglala-
       tar0  to ilmlt espradlturei out OS rrld feo8,
       reoeiptr, rpeoi81 fund8 or other lallabla Sund8,
       to the parposer and la the amount8 lfealzod here-
       in, and lt 18 80 provided. Y, however, tbo
       mount ol the ieeL, rooelptr, apeolal or other
       arallablo fund8 herein referred to are more than
        8UfflOieat to pay the iteai8herein deeignated to
       bb paid therefrom, tho department to whioh the
        8aid tee8, r.eoslpt8,8peOial fUnd8 or othor
       arai1ablo fund8 are appropriated may, if neo-
        e88ary t0 adequately pertom  the rUnOtiOn8    of
       8UOh department, UBO aay portion oi   uald   8-0
       plU8 feel, reoeiptr, speolal iPnd8 or dthor arall-
       able tundr,* by obtainlag the peralsaion of the
       Llmltatlon of Payment8 Board In the mannor pro-
       vided therein.
           %?I0~rreOt.# the86 pr~i8iOn8'li8 t0 iut    the.
amount of money to be spent for pwtloular Item ior rhloh
the b@8&tU?8     haa made 8mOif10 protlsfoa to tzlo amount
provldod therefor In the departmentalappropriation bill,
to deny the authority to.rupplemsatany prtloQlar Item
for rhlohprovlaion ha8 been made, froa any 8oUro0, and
to llmlt the authority to the department to lnour any other
expenditures to euoh addlflonal lxpeadlture8 a8 are 'other-
tire p~orldaP   ior in the departmental appropriatloa bill.
          The departmental appropriation bill, in reotioa
3 or tbo general rider, provide8 that,=ln th8 Went the
Boa. K. A. Datlr, Fag0 3.


8tatUtO8 Of the Stat0 Of Texas provide that any 8WWlt8,
fOO8 or rUn68hereIn appropriated (are) to be pald out 0s
iooal or 8peOial fee8 or funds, that the oama be 80 paid
Out of raid looal or mpeolal teeo or funds lnetead Of bo-
lng paid out ot the Geaor81 Betenue T~nd.~ .(parenthetloal
lnrrrtlon   ourr). 8. 8.~613, however, doe8 not Oontmaplate
the ilnaaolag   or iuoh rork~exolu8Irely irozasuch rpeolal
fund, but, in our oplnlon, 18 Intended t'opmmIt.th8     lp-
plloatloa   0s the 8peOial run6 t0mra the ooat of operating
thlr gmrrnmental    tervIoe, with the deflolenoy, it any,
to bo eupplled from the Goneral Yund. It r0iiowcithat
th8 8peOial tund 18 to be 8pplied   to the pcr)msnt Of the
Item8 provided in the departmntal @pproprlatlonbill
for tho BUrOaU Of Vital 8tatietiO+     It I8 Only in tho
lteat that ln.aotual rurplur exist8 in suob ruti, otor
and above the 8um neoosnary t0 pey'8uOh items provldod iOr
the fIaOal year, that, with the pewIs8lon of the Llaita-
tion Of Paymenta Board, the lxoe88 or rurplu8 ma$ bo u8ed
for WO8884rf lXJWK4888Oi 8uOh Bureau, lqoludlng th0 U-
ployment of lddltlonal   help, full or part time.

                                 TOUT8 very truly

                            ATl'OElfEf
                                    GERBRAL O? TEXAS

                                  Jgi&$Ga
                            BY
                                      B. 1. talrshlld
                                            li8818tMt




0
APPRPRILD
               'ATTORNEY GJUiERALOr'TSX4S
COMMITXL

%f&f-